

EXHIBIT 10.1


AGREEMENT
This Agreement (this “Agreement”) is made and entered into as of November 13,
2018, by and among comScore, Inc. (the “Company”) and the other entities set
forth on the signature pages hereto (the “Starboard Parties”). The Company and
the Starboard Parties are each sometimes referred to herein, individually, as a
“Party” and, collectively, as the “Parties.”
RECITALS
WHEREAS, the Company and the Starboard Parties are parties to (i) that certain
Securities Purchase Agreement, dated as of January 16, 2018 (as amended prior to
the date hereof, the “Securities Purchase Agreement”) and (ii) that certain
Registration Rights Agreement, dated as of January 16, 2018 (as amended prior to
the date hereof, the “Registration Rights Agreement”);
WHEREAS, pursuant to the Securities Purchase Agreement: (i) on January 16, 2018,
the Company issued to each Starboard Party a Senior Secured Convertible Note in
the aggregate principal amount set forth opposite such Starboard Party’s name in
column 3(a) of the Schedule of the Starboard Parties attached to the Securities
Purchase Agreement (without giving effect to the Second Amendment (as defined
below)) (the “January 2018 Notes”), (ii) on May 17, 2018, the Company issued to
each Starboard Party a Senior Secured Convertible Note in the aggregate
principal amount set forth opposite such Starboard Party’s name in column 3(b)
of the Schedule of Starboard Parties attached to the Securities Purchase
Agreement (without giving effect to the Second Amendment) (the “May 2018 Notes”
and together with the January 2018 Notes, the “2018 Notes”), (iii) on August 8,
2018, the Company increased the principal amounts of the January 2018 Notes and
the May 2018 Notes by the aggregate principal amounts set forth opposite such
Starboard Party’s name in Exhibit A attached to that certain Second Amendment to
Senior Secured Convertible Notes, dated as of August 8, 2018 (the “Second
Amendment”), by and between the Company and the Starboard Parties (collectively,
the “Additional 2018 Notes”) and (iv) on the Effective Time (as defined below),
the Company shall further increase the principal amounts of the January 2018
Notes by the principal amounts set forth opposite such Starboard Party’s name in
Exhibit A attached hereto (the “New 2018 Notes” and together with the January
2018 Notes, the May 2018 Notes and the Additional 2018 Notes, the “Notes”);
WHEREAS, Section 16 of the Notes provides that written consent of the Required
Holders (as defined therein) shall be required for any waiver or amendment of
any provisions of the Notes;
WHEREAS, Section 10 of the Registration Rights Agreement provides that written
consent of the Required Holders (as defined therein) shall be required for any
waiver or amendment of any provision of the Registration Rights Agreement; and
WHEREAS, in compliance with Section 16 of the Notes and Section 10 of the
Registration Rights Agreement, the Company and the Starboard Parties, which
together represent the Required Holders (as defined in each of the Notes and the
Registration Rights Agreement), desire to waive and amend certain provisions of
each of the Notes and the Registration Rights Agreement as set forth herein,
which waivers and amendments shall be binding on the holders of all Notes as of
the




    

--------------------------------------------------------------------------------




execution and delivery of this Agreement by the Company and the Required Holders
(such time, the “Effective Time”).
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:
1.Definitions. Unless otherwise specified herein, all capitalized terms used and
not defined herein shall have the meanings ascribed to them in the Notes or the
Registration Rights Agreement, as applicable.
2.    Registration Rights Agreement. Section 3(r) of the Registration Rights
Agreement is amended to read in its entirety as follows:
“(r) Notwithstanding anything to the contrary set forth in this Agreement or in
the Notes:
(i) From the Effective Date until the earlier of (x) December 31, 2019 and (y)
the expiration of the Initial Grace Period (as defined below), the Company shall
have no obligation to disclose material, non-public information concerning the
Company the disclosure of which at the time is not, in the good faith opinion of
the Board of Directors of the Company and its counsel, in the best interest of
the Company and, in the opinion of counsel to the Company, otherwise required.
Investors shall notify the Company whenever the Investors desire to effect the
first sale pursuant to the Registration Statement that is then on file and
declared effective by the SEC (such notice, the “Initial Resale Notice”), and
agree not to engage in any activity relating to or in preparation for such sale
until 11:59 p.m., New York time, on the tenth (10th) Trading Day immediately
following the delivery of the Initial Resale Notice to the Company (such ten
(10) Trading Day period, the “Initial Grace Period” and such tenth (10th)
Trading Day, the “Initial Grace Period End Date”). For all purposes of this
Agreement, the Initial Grace Period shall count as one (1) Allowable Grace
Period (as defined below). The provisions of Sections 3(f) and 3(g) hereof shall
not be applicable until the earlier of December 31, 2019 and the Initial Grace
Period End Date, subject to Section 3(r)(ii). For the avoidance of doubt, the
foregoing sentences in this Section 3(r)(i) shall not constitute a waiver of any
Equity Conditions Failure under the Notes. Notwithstanding any provision to the
contrary herein or in the Notes, any applicable grace period that would
otherwise then be in effect herein or in the Notes before giving rise to a
remedy for the failure to disclose such information as is necessary for sales to
be made pursuant to such Registration Statement, shall be deemed terminated
automatically on the Initial Grace Period End Date and such grace period shall
cease to be an impediment to the exercise of any such remedy.
(ii) From and after the earlier of (x) December 31, 2019 and (y) the expiration
of the Initial Grace Period, the Company may delay the disclosure of material,
non-public information concerning the Company the disclosure of which at the
time is not, in the good faith opinion of the Board of Directors of the Company
and its counsel, in the best interest




    

--------------------------------------------------------------------------------




of the Company and, in the opinion of counsel to the Company, otherwise required
(a “Grace Period”); provided, that the Company shall promptly (i) notify the
Investors in writing of the existence of material, non-public information giving
rise to a Grace Period (provided that in each notice the Company will not
disclose the content of such material, non-public information to the Investors)
and the date on which the Grace Period will begin, and (ii) notify the Investors
in writing of the date on which the Grace Period will end; and, provided
further, that no Grace Period shall exceed ten (10) consecutive Trading Days and
during any three hundred sixty five (365) day period such Grace Periods shall
not exceed an aggregate of thirty (30) Trading Days, which thirty (30) Trading
Days include the Initial Grace Period, and the first day of any Grace Period
must be at least five (5) Trading Days after the last day of any prior Grace
Period (which, for the avoidance of doubt, may be the Initial Grace Period)
(each an “Allowable Grace Period”). For purposes of determining the length of a
Grace Period above, the Grace Period shall begin on and include the date the
Investors receive the notice referred to in clause (i) and shall end on and
include the later of the date the Investors receive the notice referred to in
clause (ii) and the date referred to in such notice. The provisions of Section
3(g) hereof shall not be applicable during the period of any Allowable Grace
Period. Upon expiration of the Grace Period, the Company shall again be bound by
the first sentence of Section 3(f) with respect to the information giving rise
thereto unless such material, non-public information is no longer applicable.
Notwithstanding anything to the contrary in this Agreement, in any other
Transaction Document or in any other agreement between the Company, on the one
side, and any of the Investors or any of its Affiliates, on the other side, (i)
the Company shall use commercially reasonable efforts to cause its transfer
agent to deliver unlegended shares of Common Stock to a transferee of an
Investor in accordance with the terms of the Securities Purchase Agreement in
connection with any sale of Registrable Securities with respect to which an
Investor has entered into a contract for sale, prior to the Investor’s receipt
of the notice of an Allowable Grace Period and for which the Investor has not
yet settled and (ii) no notice of an Allowable Grace Period shall be
confidential or restrict the Investors from trading in the Company’s securities
(other than the inability to trade pursuant to the applicable Registration
Statement that is subject to suspension as a result of notice relating to the
applicable Allowable Grace Period).”
3.    Notes.
(a)     Subsection (i) of the definition of “Event of Default” in Section
4(a)(i) of the Notes is hereby amended to read in its entirety as follows:
“(i) the failure of the applicable Registration Statement required to be filed
pursuant to the Registration Rights Agreement to be filed or declared effective
within the applicable time periods specified in the Registration Rights
Agreement, or, at any time while the applicable Registration Statement is
required to be maintained effective pursuant to the terms of the Registration
Rights Agreement, the effectiveness of the applicable Registration Statement
lapses for any reason (including, without limitation, the issuance of a stop
order) and such lapse continues for a period of greater than ten (10)
consecutive Trading Days or for more than an aggregate of twenty (20) Trading
Days in any 365-day period or such




    

--------------------------------------------------------------------------------




Registration Statement is unavailable to any holder of the Notes for sale of all
of such holder’s Registrable Securities in accordance with the terms of the
Registration Rights Agreement (unless such unavailability is during an Allowable
Grace Period (as defined in the Registration Rights Agreement));”
(b)     Section 15(c) of the Notes is hereby amended to read in its entirety as
follows:
“(c)    The Company shall maintain on deposit cash and/or cash equivalents (as
defined in GAAP) in an aggregate amount equal to:
(i)    not less than $40,000,000 from and after the Initial Closing Date to and
excluding the earlier to occur of (x) the consummation of the Rights Offering
(as defined in the Securities Purchase Agreement) and (y) the Maturity Date
(such earlier date, the “Cash Measuring Date”); provided, however, that the
minimum amount shall be reduced to $20,000,000 from August 8, 2018 to and
including the date immediately prior to the earliest to occur of (x) the date
the Company files with the SEC its Quarterly Report on Form 10-Q for the quarter
ended June 30, 2019 (“2019 Q2 10-Q”), (y) August 9, 2019, and (z) the Cash
Measuring Date;
(ii)    solely if the Cash Measuring Date is determined by clause (x) of such
definition:
(1)    not less than $75,000,000 from and after the Cash Measuring Date through
and excluding January 1, 2020; provided, however, that such amount shall be not
less than $55,000,000 for the period, if any, from and after the Cash Measuring
Date to and excluding the earlier to occur of (a) the date the Company files the
2019 Q2 10-Q and (b) August 9, 2019; and
(2)    not less than $50,000,000 from and after January 1, 2020 through and
including the Maturity Date.”
(c)     At the Effective Time, the principal amounts of the Initial Notes of
each Starboard Party shall be increased by the principal amounts set forth in
Exhibit A attached hereto (in addition to the increase of the principal amounts
thereof pursuant to the Second Amendment), with Interest on such additional
principal amounts accruing in accordance with the terms of the Notes from and
after the Effective Time. The Company hereby acknowledges and agrees that the
additional Conversion Shares and the Interest Shares which may be issuable
pursuant to the terms of the New 2018 Notes by virtue of this Section 3(c) (in
addition to the increase of the principal amounts thereof pursuant to the Second
Amendment) shall be treated as “Registrable Securities” under the Registration
Rights Agreement and the Starboard Parties shall be granted the same
registration rights with respect to such additional shares as if the Initial
Notes were initially issued for such increased principal amounts (in addition to
the increase of the principal amounts thereof pursuant to the Second Amendment).
The Company hereby agrees and acknowledges that it shall undertake any necessary
action in order to give effect to the foregoing, including, without limitation,
amending the registration statement on Form S-1 currently on file with the SEC
(No. 333-226246) to disclose this Agreement and to increase the number of shares
being registered for resale by




    

--------------------------------------------------------------------------------




the Starboard Parties as a result of this Agreement; provided, however, that
notwithstanding anything else to the contrary in the Registration Rights
Agreement, the Notes, or the Securities Purchase Agreement or any other
agreement between the Company and the Starboard Parties, the Company shall be
under no obligation to register the New 2018 Notes or the additional Conversion
Shares or Interest Shares or any other securities of the Company which may be
issuable with respect to the New 2018 Notes until June 30, 2019 (the
“Registration Deadline”), and the Company’s failure, if any, to register such
securities prior to the Registration Deadline shall not expose the Company to
any liability to the Starboard Parties or entitle the Starboard Parties to any
remedy under any of the foregoing agreements (including, without limitation,
under Sections 2 and 3 of the Registration Rights Agreement).
4.    Effectiveness; Conflicts. The waivers and amendments set forth in this
Agreement shall become effective as of the Effective Time. In the event of any
conflict between: (i) this Agreement, on the one hand; and (ii) the Notes or the
Registration Rights Agreement, on the other hand, this Agreement shall control.
5.    Ratifications. Except as otherwise expressly provided herein, the Notes,
the Registration Rights Agreement, the Security Documents and each other
Transaction Document, are, and shall continue to be, in full force and effect
and is hereby ratified and confirmed in all respects, except that on and after
the Effective Time (i) all references in the Notes to “this Note”, “hereto”,
“hereof”, “hereunder” or words of like import referring to the Notes shall mean
the 2018 Notes after giving effect to the waivers and amendments prior to the
date hereof and as set forth in this Agreement, (ii) all references in the
Registration Rights Agreement to “the Notes”, “the Initial Notes”, “the
Additional Notes”, “hereto”, “hereof”, “hereunder” or words of like import
referring to the Notes, the Initial Notes and/or the Additional Notes shall mean
the 2018 Notes, the Initial Notes and/or the Additional Notes, as applicable,
after giving effect to the waivers and amendments prior to the date hereof and
as set forth in this Agreement, (iii) all references in the Registration Rights
Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like
import referring to the Registration Rights Agreement shall mean the
Registration Rights Agreement after giving effect to the waivers and amendments
set forth in this Agreement, and (iv) all references in the Security Documents
and in the other Transaction Documents to the “Notes” and the “Registration
Rights Agreement” (and corollary references to “thereto”, “thereof”,
“thereunder” or words of like import referring to the 2018 Notes and the
Registration Rights Agreement) shall mean the 2018 Notes after giving effect to
the waivers and amendments prior to the date hereof and as set forth in this
Agreement and the Registration Rights Agreement after giving effect to the
waivers and amendments set forth in this Agreement.
6.    Representations and Warranties. Each Starboard Party, severally and not
jointly, represents and warrants to the Company, and the Company represents and
warrants to each Starboard Party as of the date hereof that: Such Person is an
entity duly organized and validly existing under the laws of the jurisdiction of
its formation, has the requisite power and authority to execute and deliver this
Agreement and to carry out and perform all of its obligations under the terms of
this Agreement; This Agreement has been duly executed and delivered on behalf of
such Person, and this Agreement constitutes the valid and legally binding
obligation of such Person enforceable against such Person in accordance with its
terms, except as such enforceability may be limited by general principles of




    

--------------------------------------------------------------------------------




equity or to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies; The execution,
delivery and performance by such Person of this Agreement and the consummation
by such Person of the transactions contemplated hereby will not (i) result in a
violation of the organizational documents of such Person, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Person is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to such Person, except in the case of clause
(ii) and (iii) above, for such conflicts, defaults, rights or violations which
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of such Person to perform its obligations
hereunder.
7.    Disclosure. On or before 9:30 a.m., New York City time, on November 13,
2018, the Company shall file a Current Report on Form 8-K describing the terms
of this Agreement in the form required by the 1934 Act and attaching this
Agreement as an exhibit to such filing (the “8-K Filing”). The Company hereby
represents to the Starboard Parties that upon the 8-K Filing, neither the
existence or terms and provisions of this Agreement constitute material,
nonpublic information of the Company or any of its Subsidiaries. The Company
understands and confirms that the undersigned and its affiliates will rely on
the foregoing representations in effecting transactions in securities of the
Company.
8.    Fees and Expenses. The Company shall reimburse counsel to the Starboard
Parties or its designee(s) its reasonable, actually incurred legal fees and
expenses (currently estimated at $44,000) within two (2) Business Days of this
Agreement by wire transfer of immediately available funds in accordance with the
written instructions of Schulte Roth & Zabel LLP delivered to the Company.
Except as otherwise set forth herein, each party shall pay the fees and expenses
of its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party.
9.    Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each Party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each Party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such Party at the address for such
notices to it under the Securities Purchase Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof to the fullest extent enforceable under applicable law. Nothing




    

--------------------------------------------------------------------------------




contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT
IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF
ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.
10.    Counterparts; Headings. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. The headings of this Agreement are
for convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.
11.    Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the Parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the Parties or the practical
realization of the benefits that would otherwise be conferred upon the Parties.
The Parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
12.    Assignment. This Agreement shall inure to the benefit of and be binding
upon the permitted successors and assigns of each of the Parties hereto.
13.    Amendments. Any amendments or modifications hereto must be executed in
writing by all Parties hereto.
[The remainder of this page intentionally left blank]




    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties, all as of the date hereof.
COMSCORE, INC.




By:     /s/ Gregory A. Fink
Name:     Gregory A. Fink
Title:     Chief Financial Officer








[Signature Page to Agreement]

--------------------------------------------------------------------------------





STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD
By: Starboard Value LP, its investment manager


STARBOARD VALUE AND OPPORTUNITY C LP
By: Starboard Value R LP, its general partner


STARBOARD VALUE AND OPPORTUNITY S LLC
By: Starboard Value LP, its manager


STARBOARD VALUE LP, in its capacity as the investment manager
of a certain managed account
By: Starboard Value GP LLC, its general partner




By:    /s/ Jeffrey C. Smith    
Name:    Jeffrey C. Smith
Title:     Authorized Signatory












[Signature Page to Agreement]

--------------------------------------------------------------------------------





Exhibit A


Buyer
Increase in Principal Amount of Initial Notes
Starboard Value and Opportunity Master Fund Ltd.
$1,531,330.62
Starboard Value and Opportunity S LLC
$173,338.07
Starboard Value and Opportunity C LP
$96,877.40
Account Managed by Starboard Value LP
$198,453.91
TOTAL
$2,000,000.00








